Title: General Orders, 24 April 1783
From: Washington, George
To: 


                        
                            
                            Head Quarters Newburgh Thursday April 24th 1783
                            Parole Philadelphia
                            Countersigns Newyork Boston
                        
                        For the day tomorrow Brigadier General Putnam
                        B.Q.M. from York brigade
                        The 8th Massachusetts regiment gives the Guards of the 5th regt the fatigues tomorrow.
                        Lieutenant John Blair of the Jersey regt is appointed Paymaster to the same vice Lt Martin promoted. This
                            appointment to take place the 6th January last.
                        As it may happen that guards or Detachments not detailed when a regiment is warned for duty may be called for
                            on the Grand parade, or even the whole regt sent on immediate duty, it is to march to the Grand parade prepared for such
                            an event. The Platoons are to be told off and  the regt completely formed for exercise on its own parade previous to
                            its marching—having arrived on the Grand parade, formed the Line and dressed the ranks, the Commanding officer of the regt
                            is to inform the General of the day that the regt is ready for exercise.
                        If the General orders the Guards to be turned off without any exercise, the Colo. or commandg officer is to
                            order the Adjutant to form the Guards and then take post together with all the other Field officers of the regt as
                            officers of the day. The Adjutant shall then order the officers and men warned for immediate duty to advance to the
                            front, face to the right, march and draw up on the right of the regt; The reserve shall then by order from the senior
                            Captn, close up to the left, dress ranks—order their arms and remain perfectly steady untill the Adjt has examined and
                            formed the Guards agreably to the Regulations.
                        When the Guards are formed the Adjutant shall order the Reserve, to sholder—the whole to present arms and
                            inform the General of the day that the Guards are ready.
                    